Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 4, 7-8, 11-12, 15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 9-10, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brazeau (9,656,806).
Consider Claim 1, Brazeau discloses an autonomous cart comprising: a chassis (120); a removable shelving assembly (310) comprising a support member (305); and a first anchor plate (235) coupled to the chassis, the first anchor plate configured to anchor the support member to the chassis, wherein the first anchor plate comprises: a first set of holes (two holes from 910 and 1 hole from 905a) forming a triangular pattern, the first set of holes comprising a first hole (the one hole from 905a); and a second set of holes (905a) forming a rectangular pattern, wherein the second set of holes comprises the first hole (the one hole from 905a); wherein the first anchor plate is 
Consider Claim 3, Brazeau discloses all the features of the claimed invention, as described above, and further discloses wherein the removable shelving assembly (310) can be removed from the chassis (120) as an assembly.
Consider Claim 5, Brazeau discloses a mobile robot comprising: a chassis (120); a removable assembly (310) comprising a support member (305); and a first anchor point (235) coupled to the chassis, the first anchor point configured to anchor the support member (305) to the chassis (120); wherein the first anchor point is configured to be coupled to support members of different diameters or widths (See at least Fig, 3A where shelving unit extends beyond the width of a basic support member with the inclusion of camera 315b).
Consider Claim 6, Brazeau discloses all the features of the claimed invention, as described above, and further discloses wherein the removable assembly further comprises either a shelving assembly (Fig. 3A), a robotic arm assembly (Fig. 5), or a conveyor belt assembly.
Consider Claim 9, Brazeau discloses all the features of the claimed invention, as described above, and further discloses wherein the first anchor point comprises: a first set of holes (two holes from 910 and 1 hole from 905a) forming a triangular pattern, the first set of holes comprising a first hole (the one hole from 905a); and a second set of holes (905a) forming a rectangular pattern, wherein the second set of holes comprises the first hole (the one hole from 905a).
Consider Claim 10, Brazeau discloses all the features of the claimed invention, as described above, and further discloses wherein the first anchor point comprises: a first flange (perimeter of 235) having a first height, wherein the first flange is secured to the chassis.
Consider Claim 14, Brazeau discloses all the features of the claimed invention, as described above, and further discloses comprising: a battery disposed in a cavity formed by the chassis (power source on robot); and a cable extending from the battery through an aperture (910) in the first anchor point (235).
Consider Claim 16, Brazeau discloses an autonomous cart comprising: a chassis (120); and at least one anchor plate (235) coupled to the chassis and configured to anchor a detachable shelf attachment (310) to the chassis.
Consider Claim 17, Brazeau discloses all the features of the claimed invention, as described above, and further discloses wherein the detachable shelf attachment (310) can be exchanged with a removable conveyor belt attachment or a robotic arm attachment (505).
Consider Claim 18, Brazeau discloses all the features of the claimed invention, as described above, and further discloses wherein the at least one anchor plate comprises: a first set of holes (two holes from 910 and 1 hole from 905a) forming a triangular pattern, the first set of holes comprising a first hole (the one hole from 905a); and a second set of holes (905a) forming a rectangular pattern, wherein the second set of holes comprises the first hole (the one hole from 905a).
Consider Claim 20. The autonomous cart of claim 16, further comprising: a battery disposed in a cavity formed by the chassis (power source on robot); and a cable extending from the battery through an aperture (910) in the first anchor plate (235).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brazeau (9,656,806).
Consider Claim 13. The mobile robot of claim 5, but does not specifically disclose the construction of the support member and does not disclose wherein the support member comprises a 1-inch structural tube, a 2-inch structural tube, or a 2-inch extruded aluminum tube.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the support member such that it comprises a 1-inch structural tube, a 2-inch structural tube, or a 2-inch extruded aluminum tube, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618